Citation Nr: 1640928	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for numbness of the bilateral lower extremities, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in relevant part, denied service connection for bilateral lower extremity numbness and declined to reopen a previously denied claim for service connection for a lumbar spine disability.

The Veteran testified at a Travel Board hearing in June 2010 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is of record.  In March 2014, the Board reopened the claim for service connection for a lumbar spine disability and remanded it, along with the claims for lower extremity numbness, for additional development.

In its March 2014 decision, the Board noted that the Veteran raised the issue of entitlement to service connection for hearing loss at his Board hearing, and referred that claim to the Agency of Original Jurisdiction (AOJ).  A review of the record indicates that no further action was taken, and therefore the issue is again REFERRED to the AOJ.

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In March 2014, the Board remanded the Veteran's claims, in part, for a VA examination to determine the etiology of the Veteran's lumbar spine disability and bilateral leg numbness.  This examination took place in September 2014.  The examiner diagnosed multilevel degenerative arthritis of the spine, as well as associated left and right radiculopathy of the sciatic nerve.

The examination report indicates that the examiner was unable to find the Veteran's service treatment records despite multiple attempts, but she did obtain a generally accurate history from the Veteran of his 1984 low back injury in service.  She also noted that the February 2008 rating decision indicated that service treatment records were silent for a back condition other than an acute back contusion.  Based on the evidence available to her, she concluded that the Veteran's current lumbar spine condition was less likely than not related to service.  This was based on the lack of any subsequent findings related to the back in service, and the fact that the Veteran did not report any pain or neuropathy until 2007, about 23 years after his original injury.  She also stated that the MRI findings demonstrated degenerative disc disease that was most likely age-related.

Unfortunately, this opinion is not adequate as the examiner did not provide an accurate history of the Veteran's condition in her opinion.  Although she indicated that the Veteran did not report any pain or neuropathy until 2007 (23 years after the initial injury), the Board notes that the Veteran previously filed a service connection claim in February 1992.  A March 1992 VA examination noted findings suggestive of low back strain with possible radiculopathy, less than 8 years after the initial injury.  Therefore, a supplemental opinion is needed to allow the examiner to address this information, and to view the relevant service treatment records firsthand.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value).

As to the claim for leg numbness, the examiner diagnosed bilateral radiculopathy of the sciatic nerve caused by the back condition.  Therefore, this issue is intertwined with the claim for the lumbar spine, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the Veteran's lumbar spine disability and numbness of the lower extremities from the Kansas VAMC dated since October 2014.

2.  Ask the Veteran to identify any additional, relevant treatment records pertaining to the lumbar spine and numbness of the lower extremities.  

3.  Forward the claims file to the VA examiner who conducted the September 2014 VA examination of the lumbar spine for a supplemental opinion addressing the etiology of the Veteran's diagnosed multilevel degenerative arthritis of the spine.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that degenerative arthritis of the spine is etiologically related to service.

Although the examiner should review the claims file in its entirety, the examiner's attention is directed to the following:

i) The Veteran's May 1981 enlistment examination revealed normal findings.

ii) Service treatment records dated October 1984 show the Veteran fell backward while working on an aircraft.  He reported bilateral lower lumbar pain.  On examination, he had full range of motion, but with the presence of pain and bilateral muscle tenderness.  The assessment was paravertebral muscle contusion.  He was treated with Parafon Forte, moist heat, and Ben Gay.  Two days later, he was returned to full duty.

iii)  The Veteran's May 1985 separation examination was normal.

iv)  During a March 1992 VA examination, the Veteran reported having progressive problems with low back ache following exertion or during cold weather since his injury in service.  He also experienced numbness the in the posterior aspects of both legs.  Examination showed increase paraspinal muscular tone with impaired range of motion, suggestive of low back strain with possible radiculopathy.  An x-ray was normal.

v)  VA records dated November 2007 reference a September 2007 MRI, which showed minimal degenerative change and a minimal disc bulge at L5-S1 without canal stenosis.  An additional MRI in December 2008 demonstrated mild lumber spondylosis and degenerative disc disease without significant central or neuroforaminal stenosis.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the September 2014 examiner is not available, the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that a physical examination is required to provide the requested opinion, one must be scheduled.

4.  Following completion of the foregoing, readjudicate the Veteran's claims.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




